PER CURIAM.
Appellant seeks to appeal a nonfinal order granting appellees’ motion to strike appellant’s amended petition for rule to show cause and for final order of forfeiture. We sua sponte dismiss the appeal. See Guth v. Howard, 362 So.2d 725 (Fla. 2d DCA 1978).
We have considered appellant’s contention that the appeal comes within the provision of Florida Rule of Appellate Procedure 9.130(a)(3)(C)(ii) and find it to be without merit.
Appeal dismissed.
OTT, C.J., and BOARDMAN and LE-HAN, JJ., concur.